Citation Nr: 1410918	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  97-23 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2. Whether new and material evidence has been received to reopen a claim for service connection for vision loss, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus.  

3. Entitlement to service connection for vision loss, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus.  

4. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus.  

5. Entitlement to service connection for asbestosis.  

6. Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity.  

7. Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity.  

8. Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus.  

9. Entitlement to a disability evaluation in excess of 10 percent for a low back disability prior to February 23, 2005, and to a disability evaluation in excess of 20 percent thereafter.  

10. Entitlement to an initial disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity.  

11.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity.  

12. Entitlement to an effective date earlier than October 25, 2010, for the grant of service connection for diabetic peripheral neuropathy of the right upper extremity. 

13. Entitlement to an effective date earlier than October 25, 2010, for the grant of service connection for diabetic peripheral neuropathy of the left upper extremity.

14. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to October 1966, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1996, February 2007, March 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that there is a prior denial of service connection for vision loss, the Veteran's claim for entitlement to service connection for vision loss was initially denied in a May 1994 rating decision.  No new evidence or notice of disagreement was received within one year of the May 1994 denial. As a result, the decision is final, and the Board has phrased the issue as whether new and material evidence has been received to reopen a claim for service connection for vision loss.  38 C.F.R. § 3.156(b) (2013). 

During the pendency of the appeal, a November 2005 rating decision increased the Veteran's disability rating for his back disability from 10 percent to 20 percent, effective February 23, 2005.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

With regard to the Veteran's diabetes claim, the RO granted service connection and established an initial disability evaluation of 20 percent in a February 2007 rating decision.  In January 2008, the Veteran requested "reevaluation" of the 20 percent rating.  Viewing his statement in the most favorable light, the Board accepts this statement as a timely Notice of Disagreement and therefore the issue is phrased above as entitlement to an increased initial evaluation.  

With regard to the Veteran's low back disability claim, in April 1998 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  The Board then denied his claim in an April 2003 decision.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a February 2004 order the Court granted the parties' Joint Motion for Remand.  In July 2004, the Board remanded this case for development consistent with the Joint Motion for Remand. 

In a June 2006 substantive appeal, the Veteran stated that he wanted a Board hearing.  One was scheduled and he did not appear for it.  In August 2013, the Veteran informed the Board that he did not want a hearing. 

In November 2006, the Board remanded this case for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, entitlement to service connection for vision loss, hypertension, asbestosis, and diabetic peripheral neuropathy of the right and left lower extremities, increased evaluations for diabetic peripheral neuropathy of the right and left upper extremities, entitlement to earlier effective dates for the grant of service connection for diabetic peripheral neuropathy of the right and left upper extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Evidence associated with the claims file since the final rating decision in May 1994 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for vision loss. 

2. The evidence of record does not show that the Veteran's diabetes mellitus requires regulation of activities.  

3. Prior to February 9, 2005, the Veteran's low back disability did not manifest as moderate limitation of motion; or, muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position; or, incapacitating episodes lasting at least 2 weeks but less than 4 weeks; or forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine of less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4. Beginning on February 9, 2005, the Veteran was prescribed two weeks of bedrest for his back disability.  

5. For the period following February 9, 2005, the Veteran's low back disability did not manifest as severe limitation of motion; or, severe disability, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or, incapacitating episodes lasting at least 4 weeks; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, as favorable ankylosis of the entire thoracolumbar spine.  

6. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has mild radiculopathy to the right lower extremity that is caused by his service-connected low back disability. 


CONCLUSIONS OF LAW

1. Evidence received since the May 1994 rating decision that denied service connection for vision loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2. The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2013).

3. On February 9, 2005, the criteria for a 20 percent disability rating for a low back disability were approximated.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

4. Beginning on February 9, 2005, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14,  4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

5. The criteria for a separate 10 percent evaluation for radiculopathy to the right lower extremity were approximated effective September 26, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in January 2008 satisfied the duty to notify provisions with regard to the Veteran's claim for an increased evaluation for diabetes mellitus.  The Veteran did not receive proper notice with regard to his petition to reopen a claim for vision loss.  Given the Board's action to reopen the claim, any further development or notification action under the VCAA would not avail the claimant.  Id.  The Veteran filed his claim for an increased evaluation for a low back disability prior to the enactment of the VCAA in November 2000.  He was issued satisfactory VCAA notices in October 2005 and December 2007.  His claim was then readjudicated in January 2008 and April 2011 Supplemental Statements of the Case (SSOC). 

The Veteran's service treatment records, VA medical treatment records, partial service personnel records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his diabetes and back disability claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Veteran's claim for an increased rating for his back was remanded in April 1998 and July 2004 so that additional records could be obtained, so the Veteran could be examined by a neurologist, and so the amended rating criteria could be considered.  In November 2006 the Board remanded this case again so that additional records could be obtained.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was provided with VA examinations following the April 1998 and July 2004 remands, but there is no indication whether the examining physicians were neurologists.  However, the examinations were adequate for VA purposes.  The physicians reviewed the claims file and examined the Veteran to determine the current severity of his back disability  This represents substantial, but not strict compliance with the directives.  Remand for an additional VA examination is not warranted.  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  Id., see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). 

II. Whether New and Material Evidence Has Been Received to Reopen a Claim for Service Connection for Vision Loss

The evidence received since the May 1994 final denial of the Veteran's claim for service connection for vision loss is new.  A May 2010 private medical record from Dr. N. V. provides an indication that fluctuating visual acuity is a complication of diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Reopening of the Veteran's claim is warranted. 

III. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the disability rating is at issue, as is the case with the Veteran's back claim, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's diabetes claim, because the appeal of this issue is based on the assignment of an initial evaluation following an initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

A. Diabetes Mellitus

The Veteran's diabetes mellitus is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2013).  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 at Note 1 (2013).  In a March 2011 rating decision, the RO granted separate evaluations for peripheral neuropathy of the upper extremities.  The record does not show that the Veteran has other complications that are caused by his service-connected diabetes mellitus.  The Veteran's claims for service connection for hypertension and vision loss to include as secondary to diabetes mellitus are discussed in the remand section below because further development is required to determine whether these conditions are caused by diabetes mellitus.  

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119.  A 40 percent evaluation is warranted under Diagnostic Code 7913 when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  Id.  The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.   See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The Veteran underwent a VA examination in October 2006.  The examiner found that the Veteran took daily oral medication and followed a special diet.  He had no history of ketoacidosis or hypoglycemic reactions.  He visited his diabetic care provider every three months.  The examiner specifically found that the Veteran did not require regulation of activities.  

He underwent a second VA examination in March 2008 and a third in August 2010.  At both examinations, the examiners stated that the Veteran took 500 milligrams of metformin per day.  He had episodes of ketoacidosis or hypoglycemic reactions but they did not require hospitalization.  He saw his diabetic care provider "monthly or less often."  He required daily medication and a special diet for control of his symptoms.  Both examiners specifically found that the Veteran did not have a restricted ability to perform strenuous activities.  

Other medical evidence of record shows that the Veteran takes daily medication and follows a diabetic diet.  There is no medical evidence of record showing that the Veteran must regulate his activities.  Camacho, 21 Vet. App. At 360.  Further, the Veteran has not asserted that he must regulate his activities.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's diabetes does not more closely approximate a 40 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.7, 4.119.  There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Therefore, the preponderance of the evidence is against this claim, the benefit of the doubt rule is not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's diabetes mellitus are contemplated by the schedular criteria set forth in Diagnostic Code 7913.  His diabetes requires daily medication and that he follow a diabetic diet.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected diabetes.  See 38 C.F.R. § 4.1 (2013).  The evidence of record does not show that he has symptoms that are not adequately addressed by the applicable Diagnostic Code.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

B. Low Back Disability

The Veteran's claim for an increased evaluation for a low back disability was initially denied in a November 1996 rating decision.  During the course of this appeal, VA promulgated regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (IVDS), Diagnostic Code 5243, to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has been diagnosed with degenerative disc disease.  Therefore, the criteria pertaining to IVDS must be considered.  

The Veteran's low back disability was initially evaluated under Diagnostic Code 5021, myositis.  38 C.F.R. § 4.71a (2002, 2003, and 2013).  Under Diagnostic Code 5021, the rater is instructed to evaluate the disability based upon limitation of motion of the affected parts or as degenerative arthritis.  Id.  Diagnostic Code 5021 was not changed by any of the amendments discussed below.  

As a preliminary matter, the Veteran's back disability does not meet the criteria for an increased evaluation under Diagnostic Code 5003, degenerative arthritis, for any portion of the appeal period.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  
Prior to September 23, 2002, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  There was no higher evaluation available under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a Diagnostic Code 5295 (2002).  

Effective September 26, 2003, the regulations regarding diseases and injuries of the spine, to include intervertebral disc syndrome, were again revised.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2013).  

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

With regard to IVDS, the regulations for IVDS were revised effective September 23, 2002.  Prior to September 23, 2002, Diagnostic Code 5293, mild IVDS warranted a 10 percent evaluation and moderate IVDS with recurring attack warrant a 20 percent evaluation.  Severe IVDS with recurring attacks and intermittent relief warranted a 40 percent evaluation.  38 C.F.R. § 4.71a (2002).  

Effective September 23, 2002, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under these revised standards, IVDS warranted a 10 percent evaluation when the veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  These criteria are the same in the amendment effective September 26, 2003.  38 C.F.R. § 4.71a (2003).  IVDS can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2013).  

Normal ranges of motion for the thoracolumbar spine are as follows: flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2013).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO addressed the oldest criteria in the November 2002 SSOC and the sets of amended criteria in the January 2008 SSOC and the current criteria in the November 2005 rating decision and the December 2005, January 2008, and April 2011 SSOCs.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

i. Separate Evaluation for Radiculopathy to the Right Lower Extremity

Some medical evidence of record shows that the Veteran has been diagnosed with radiculopathy to the right lower extremity as the result of his back disability.  Other evidence indicates that he does not have radiculopathy.  Because the preponderance of the medical and lay indicates that the Veteran has radiculopathy as a result of his service-connected low back disability, a separate 10 percent evaluation for this condition is warranted under Diagnostic Code 8520.  This rating is effective September 26, 2003, the effective date of the regulation amendment which allows for separate evaluations of neurological manifestations of a back disability.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and moderate incomplete paralysis is rated as 20 percent disabling.  38 C.F.R. § 4.124a. (2013).  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  "Neuralgia is acute paroxysmal pain radiating along the course of one or more nerves usu[ally] without demonstrable changes in the nerve structure."  Horowitz v. Brown, 5 Vet. App. 217, 224 (1993).  The Veteran has not been diagnosed with either neuritis or neuralgia.  The medical evidence reflects a diagnosis of right S1 radiculopathy.

The record shows that the Veteran's radiculopathy manifests as sensory with subjective complaints of radiating pain.  He has had decreased sensation to pinprick over his right lower extremity.  However, his muscle strength and reflexes have been consistently normal.  He can walk unassisted.  There are no medical reports of record during the period on appeal which characterize the severity of the Veteran's radiculopathy symptoms as moderate or worse.  On the contrary, some medical evidence concluded that the Veteran does not experience radiculopathy at all.  Specifically, a July 2002 VA examination found that there was "no evidence of radiculopathy."  At his February 2005 VA peripheral nerves examination the examiner concluded that there was no clinical evidence of "active" radiculopathy.  At his August 2010 VA examination, the examiner concluded that there was "no evidence" of right sided radiculopathy "today."  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's right S1 radiculopathy.  C.F.R. § 4.124a (2013).  

ii. Period Prior to February 9, 2005

The Veteran contends that his low back disability met the criteria for a disability rating in excess of 10 percent prior to February 23, 2005.  For the reasons discussed below, the Board grants a 20 percent evaluation effective February 9, 2005.  

For the periods prior to September 23, 2002 and September 26, 2003, the Board may only consider the rating criteria which were in effect prior to those dates.  Kuzma, 341 F.3d 1327. 

A February 1993 VA treatment record noted that the Veteran had back pain and tenderness over the lumbar area.  He was instructed to do exercises at home.  His ranges of motion were not measured.  An April 1993 VA CT scan showed facet joint hypertrophic changes at L4-L5 and L5-S1.  He also had L5-S1 left neural foraminal narrowing "without significant impact upon exiting root."  An April 1993 VA x-ray showed straightening of the normal lumbar lordosis secondary to muscle spasm.  

In December 1993, the Veteran underwent a VA examination.  He reported that his pain was "not constant," but was exacerbated when walking or standing for more than 10 minutes.  The examiner noted that the Veteran had no deformities of his back but had tenderness on the right side.  He had full forward flexion and left and right lateral rotation.  His extension was limited to 10 degrees and his lateral flexion was limited to 10 degrees bilaterally with pain.  

In October 1996, Dr. R. R., a private physician, diagnosed "mild" degenerative disc disease (DDD) at L3-L4.  

In December 1996, the Veteran underwent a second VA examination.  He had no postural abnormalities or fixed deformities, there was no evidence of spasm.  The Veteran's forward flexion was limited to 80 degrees.  His extension was not measured.  His right lateral flexion was 35 degrees on the right and 25 degrees on the left, representing an improvement since his December 1993 examination.  His lateral rotation was 35 degrees bilaterally.  The examiner concluded that there was no objective evidence of painful motion.  There was no atrophy of the lower extremity muscles.  Strength and reflexes were normal except for right ankle jerk which could not be performed "due to [V]eteran's inability to relax."  

In July 2002, the Veteran underwent a third VA examination.  He reported low back pain that became worse with bending and extended periods of standing.  He reported flare-ups but did not specify their frequency.  He stated that his pain was constant and usually moderate, but sometimes it became severe.  He did not use assistive devices to walk and the examiner found that he was independent in his activities of daily living.  His flexion was normal at 90 degrees.  His extension was limited to 18 degrees and his lateral flexion was 25 degrees bilaterally.  Lateral rotation was not measured.  The Veteran had pain at 90 degrees of forward flexion.  The examiner concluded that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive motion.  The Veteran's posture was normal.  There was mild spasm over his lumbosacral paravertebral muscles.  

The Veteran also underwent a peripheral nerves examination in July 2002 but it was found to be inadequate by the February 2004 Joint Motion for remand and is therefore not probative evidence.  

The evidence discussed above does not show that the Veteran had moderate limitation of motion to meet the criteria for a 20 percent evaluation under Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  With regard to flexion, at worst, he had 80 degrees of flexion in December 1996 and no objective evidence of pain was found.  With regard to extension, at worst, he had 10 degrees of extension in December 1993 with no objective evidence of pain.  At the same examination, his lateral bending was limited to 10 degrees with pain but his lateral rotation was normal.  These losses do not represent moderate limitation of motion.  Further, there is no evidence that he experienced additional limitation of motion due to the factors set forth in DeLuca.  

Further, the criteria for a 20 percent evaluation under Diagnostic Code 5295 are not met.  38 C.F.R. § 4.71a (2002).  Although the medical evidence notes the presence of muscle spasm, it was not produced on extreme forward bending.  Further, the Veteran's loss of lateral spine motion has been consistently bilateral with the exception of December 1996 examination where his right lateral flexion was 35 degrees on the right and 25 degrees on the left.  This represents a loss of 5 degrees of left lateral flexion.  The remainder of motion testing for this time period shows bilateral loss of lateral spine motion.  

The criteria for a 20 percent evaluation under the older criteria for IVDS are not met because the condition was not moderate.  It was described as mild in October 1996.  Further, there is no evidence of recurring attacks during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The criteria for a 20 percent evaluation under the current criteria for IVDS are also not met because there is no evidence of incapacitating episodes until February 9, 2005, as discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

In summary, the evidence of record prior to the September 26, 2003 amendment of the rating criteria for back disabilities does not show that a 20 percent rating was warranted under the previous version of the regulations.  

The Veteran did not undergo a VA examination for his back between September 23, 2002 and February 23, 2005.  Further, private and VA medical treatment records for this period do not provide ranges of motion for the Veteran's back or discuss whether the Veteran had muscle spasm on extreme forward bending.  For the period from September 23, 2002 to February 9, 2005, there is no evidence to show that the criteria for a 20 percent evaluation were approximated under the previous or amended criteria.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his back disability does not equate to more than the disability picture contemplated by the 10 percent rating assigned prior to February 9, 2005.  38 C.F.R. § 4.71a.  The record shows that the Veteran had subjective complaints of back pain.  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

Because there is no evidentiary basis upon which to assign a rating in excess of 10 percent prior to February 9, 2005, there is no basis for assigning a staged rating prior to that date.  Hart, 21 Vet. App. at 505.  Therefore, the preponderance of the evidence is against this claim, the benefit of the doubt rule is not applicable, and to this extent his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

However, at his February 23, 2005 VA examination, the Veteran reported that two weeks prior, he had been given a medical certificate for two weeks of bedrest by a private physician for his back pain.  The Veteran is competent to report what his physician instructed him to do.  There is nothing in the record that would cause the Board to find this statement not credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Affording the Veteran the benefit of the doubt, the Veteran's reported two weeks of bed rest that were prescribed two weeks prior to the VA examination meet the criteria for a 20 percent evaluation under the current regulations pertaining to IVDS.  38 C.F.R. § 4.71a (2013).  A 20 percent disability evaluation is granted effective February 9, 2005, the date he began his two weeks of bedrest prescribed by his private physician.  To this extent, the appeal is granted.   

iii. Period Beginning on February 9, 2005

The Veteran contends that his low back disability meets the criteria for a disability rating in excess of 20 percent.  For the reasons discussed below, his claim is denied.  

At his February 15, 2005 VA peripheral nerves examination, the Veteran reported back pain.  On a scale of 1 (least painful) to 10 (most painful), he stated that his pain was 6/10 when it was mild and 10/10 when it was severe.  The examiner noted that the Veteran walked into the examination room slowly and "grabbing" his back.  He displayed evidence of pain when sitting down.  The examiner noted tenderness over the lumbosacral region.  

At his February 23, 2005 VA examination, the Veteran complained of low back pain.  He denied bowel and bladder problems.  He described his pain as "on and off," and moderate to severe in intensity.  He stated that it lasted for two to three days at a time.  He took medication for relief and had injections in his buttocks.  He believed that sitting or standing for too long and bending caused his pain.  He was not using an assistive device at the examination but stated that he "occasionally" used a cane or back brace.  The examiner found that the Veteran was independent in his activities of daily living, but that brushing his teeth caused back pain.  He was employed full time at a job that he described as physical.  He stated that he had no limitations at work, but that he thought he would need them in the future.  

Upon examination, his spinal contour, posture, and gait were normal.  There was palpable muscle spasm and tenderness over the lumbar area.  His flexion was 60 degrees, his extension was 15 degrees, and his lateral rotation and flexion were 25 degrees bilaterally.  There was objective evidence of pain at the last degree of each of the ranges of motion.  There was an unspecified amount of additional limitation of motion due to pain and fatigue after repetitive motion.  The examiner stated that the additional limitation was not caused by weakness or lack of endurance.  

The Veteran underwent a VA examination in November 2005.  He complained of low back pain and described it as mild.  He was not taking medication for relief.  He reported flare-ups two to three times a year that lasted for more than a day.  Subjectively, he was unable to run or tolerate prolonged sitting or standing during a flare-up.  He denied bowel and bladder problems.  At the time of the examination, he worked full time as a clerk in a factory and reported that his employer accommodated his disability.  He was unable to play basketball or ride a bicycle.  He was independent in his activities of daily living.

Upon examination, the Veteran had normal posture and gait and did not use an assistive device.  His flexion was 70 degrees and his extension was 20 degrees.  His lateral flexion and rotation were 20 degrees bilaterally.  He had pain throughout his ranges of motion.  There was no evidence of weakness or lack of endurance during repetitive motion.  He had tenderness over his lumbar paravertebral muscles and guarding.  The examiner found that he did not have ankylosis.  

A March 2006 record from Dr. E. C., a private physician, described the Veteran's back pain as "intractable."  

A September 2006 private medical opinion from Dr. C. B. stated that the RO did not consider the presence of muscle spasm when evaluating the Veteran's back disability and that "in [his] medical opinion any spasm is significant."  He opined that the Veteran was entitled to a 60 percent evaluation under Diagnostic Code 5293 or 5295 because of muscle spasm and sciatica.  

An October 2007 VA treatment record shows that the Veteran had an increase in pain.  

April 2009 and August 2009 VA treatment records note "stable" and "occasional" back pain.  

In May 2010, Dr. N. V., a private physician, stated that the Veteran's back pain was increasing in severity.  He reported a "locking" sensation and was unable to tolerate prolonged sitting or standing.  He was unable to lift heavy objects, bend, squat, or crawl.  His ability to climb and reach was limited.  Dr. N. V. stated that the Veteran presented with constant stiffness and continuous muscle spasm.  Oral medications resulted in "poor improvement."  Dr. N. V. stated that the Veteran had restriction of his daily activities and social functioning.  

In August 2010, the Veteran underwent a VA examination.  He complained of back pain, fatigue, decreased motion, and spasm.  He denied stiffness.  The examiner described the course of his disability as "progressively worse."  The Veteran did physical exercises at home and took medication daily for relief.  He reported "severe" flare-ups every one to two months that lasted for hours.  During flare-ups, he had a subjective reduced ability to walk and decreased range of motion.  The examiner noted urinary symptoms but found that they were unrelated to his back disability.  He stated that he could walk one to three miles and denied incapacitating episodes.  

Upon examination, his posture, spinal contour, and gait were normal.  There was no objective evidence of spasm, weakness, or atrophy.  He had muscle tenderness.  His flexion was 74 degrees, his extension was 20 degrees, his left lateral flexion was 20 degrees, his right lateral flexion was 21 degrees, his left lateral rotation was 22 degrees, and his right lateral rotation was 20 degrees.  All ranges of motion were painful.  However, there was no additional limitation of motion after repetition.  He was independent in his activities of daily living but could not do chores requiring heavy lifting or yard work.  He was unable to play sports but walked for exercise.  

A September 2010 VA treatment record noted that the Veteran's back pain was "controlled."  

The Veteran has not submitted a lay description of his symptoms other than to state that his disability has increased in severity and that a higher rating is warranted.  

The evidence discussed above does not show that the Veteran has severe limitation of motion, even when considering pain and functional loss.  At worst, his forward flexion was 60 degrees with pain and at worst his extension was 15 degrees in February 2005.  At worst his lateral flexion and rotation was 20 degrees bilaterally in November 2005 and August 2010.  This does not represent a severe limitation of motion.  At worst, he retains two-thirds of his forward flexion, half of his extension, and two-thirds of his lateral flexion and rotation.  Therefore, his disability does not meet the criteria for a 40 percent evaluation under Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  

Further, there is no evidence of record to show that he has listing of the whole spine to the opposite side or positive Goldthwaite's sign.  As noted above, at worst his flexion was limited to 60 degrees, which does not demonstrate marked limitation of motion.  He does not have loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space.  Lastly, he does not have abnormal mobility on forced motion.  Therefore, the criteria for a 40 percent evaluation under Diagnostic Code 5295 are not met.  38 C.F.R. § 4.71a (2002).  

At no point during the period following February 9, 2005, has the record shown that the Veteran's forward flexion was 30 degrees or less.  As noted above, it has been at worst 60 degrees with pain.  Lastly, because the Veteran is able to perform ranges of motion, by definition he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, the criteria for a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  38 C.F.R. § 4.71a (2013).  

The evidence does not show that the Veteran has "recurrent attacks" of IVDS.  Therefore, his disability does not meet the criteria for a 40 percent evaluation under the older criteria for IVDS.  38 C.F.R. § 4.71a (2002).  With the exception of the Veteran's report of being prescribed two weeks of bedrest in February 2005, there is no evidence of record showing that the Veteran has had additional incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks over a 12 month period.  Therefore, a 40 percent evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his low back disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned, which already contemplates painful movement.  38 C.F.R. § 4.71a.  The record shows that the Veteran has subjective complaints of pain.  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v, 25 Vet. App. 32.  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  

There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Therefore, the preponderance of the evidence is against this claim, the benefit of the doubt rule is not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

iv. Extraschedular Ratings

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are painful and limited motion with functional loss and radiculopathy are specifically contemplated by the schedular criteria set forth in the Diagnostic Codes for back disabilities and paralysis of the sciatic nerve.  The criteria they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected low back disability.  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

New and material evidence having been received, the claim for service connection for vision loss is reopened; the appeal is granted to this extent only.

An initial disability evaluation in excess of 20 percent for diabetes mellitus is denied.  

A 20 percent disability evaluation for a low back disability is granted, effective February 9, 2005.  

A disability evaluation in excess of 20 percent for a low back disability beginning on February 9, 2005 is denied.  

A separate 10 percent disability evaluation for radiculopathy to the right lower extremity is granted effective September 26, 2003.  


REMAND

Prior to the March 2010 rating decision, the Veteran withdrew his petition to reopen a claim for service connection for psychiatric disorder.  The RO then denied his claim in the March 2010 rating decision.  In May 2010, the Veteran submitted a timely NOD with the March 2010 rating decision and stated that he wanted to appeal "all" of the issues.  In June or December 2011, the Veteran's attorney filed a timely NOD to the March 2011 denials of service connection for diabetic peripheral neuropathy of the lower extremities, assignment of initial 10 percent ratings for diabetic peripheral neuropathy of the upper extremities, and assignment of October 25, 2010 as the effective date for the grant of service connection for diabetic peripheral neuropathy of the upper extremities.  The challenge to the effective dates is valid  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  A remand is necessary for issuance of a Statement of the Case with regard to all of these issues.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  

The December 2006 VA examination for the Veteran's vision loss is inadequate because the examiner did not provide a rationale.  A new examination is necessary.  

The August 2010 VA examination opinion regarding hypertension is speculative and is therefore not probative.  A new examination is necessary.  

Private and VA records show that the Veteran had calcified pleural plaques that were potentially linked to asbestos exposure.  The claim must be developed according to the guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).  

As the matter of entitlement to service connection for vision loss, hypertension, and asbestosis will have a substantial effect on the merits of the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO must obtain the Veteran's complete service personnel records and associate them with the claims file.

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses whether new and material evidence has been received to reopen his claim for service connection for a psychiatric disorder, entitlement to service connection for diabetic peripheral neuropathy of the right and left lower extremities, entitlement to increased initial evaluations for diabetic peripheral neuropathy of the right and left upper extremities, and entitlement to effective dates earlier than October 25, 2010, for the grant of service connection for diabetic peripheral neuropathy of the right and left upper extremities.  

3. Schedule the Veteran for an eye examination with an appropriate clinician.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

      b) The examiner must provide an opinion as to:

i) Whether it is at least as likely as not (50 percent or greater probability) that his vision loss is proximately due to or the result of his service-connected diabetes mellitus.  

ii) If the examiner concludes that the vision loss is NOT proximately due to or the result of his diabetes mellitus, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his vision loss was aggravated beyond its natural progression by his service-connected diabetes mellitus.  

iii) If the examiner finds that the Veteran's vision loss was not caused or aggravated by his service-connected diabetes, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the vision loss began during active service, or is related to any incident of service, including exposure to herbicides.  For the purposes of the examination the examiner is instructed to concede that the Veteran was exposed to herbicides because he served in the Republic of Vietnam.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  The examiner is advised that a statement that the Veteran's eye condition is not listed among the diseased associated with herbicide exposure for the purposes of presumptive service connection is not a sufficient rationale for a negative opinion.  

d) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

      b) The examiner must provide an opinion as to:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus.  

ii) If the examiner concludes that hypertension is NOT proximately due to or the result of his diabetes mellitus, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.  

iii) If the examiner finds that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension began during active service, began within one year of separation from service, or is related to any incident of service, including exposure to herbicides.  For the purposes of the examination the examiner is instructed to concede that the Veteran was exposed to herbicides because he served in the Republic of Vietnam.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  The examiner is advised that a statement that the Veteran's hypertension is not listed among the diseased associated with herbicide exposure for the purposes of presumptive service connection is not a sufficient rationale for a negative opinion.  

d) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5) With regard to the Veteran's claim for asbestosis, complete the following development:

a) Advise the Veteran that he may provide any information or evidence he may have that he was exposed to asbestos during service, or seek information from people he knew during service that may have knowledge as to whether he was exposed to asbestos.

b) Determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.

c) After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

6) Then, schedule the Veteran for an examination with an appropriate clinician.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide all applicable diagnoses for the Veteran's lung condition(s), with specific findings as to whether he has asbestosis or any other disease that is caused by asbestos exposure.

c) IF AND ONLY IF the RO determines that the Veteran was exposed to asbestos in service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current lung condition is due to exposure to asbestos in service.  

d) Otherwise, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his lung condition began during active service or is related to any incident of service.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7) After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8) Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's claim for a TDIU.  If the statutory threshold set forth in  38 C.F.R. § 4.16(a) is not met, the RO must address whether referral to the director of the Compensation Service is warranted for consideration of an extraschedular TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


